UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-32509 GLOBAL PARI-MUTUEL SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 88-0396452 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Fifth Avenue, Suite 810 New York, New York (Address of principal executive offices) (Zip Code) (917) 338-7301 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of May 17, 2011, 222,769,316 shares of the issuer’s common stock, $0.001 par value per share, were outstanding. INDEX PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets (Unaudited) as of March 31, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations (Unaudited) for the Three Months Ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Quantitative and Qualitative Disclosures About Market Risk 14 Item 4.Controls and Procedures 14 PART II – OTHER INFORMATION 14 Item 1.Legal Proceedings 14 Item 1A.Risk Factors 14 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3.Defaults upon Senior Securities 15 Item 4.(Removed and Reserved) 15 Item 5.Other Information 15 Item 6.Exhibits 16 SIGNATURES 17 EXHIBIT INDEX 18 2 Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements GLOBAL PARI-MUTUEL SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, ASSETS Current assets Cash $ $ Prepaid consulting fee - Prepaid expenses and other current assets Current assets of discontinued operations Total current assets Goodwill Total assets $ $ LIABILITIES AND EQUITY Current liabilities Accounts payable and accrued expenses $ $ Current liabilities of discontinued operations Total current liabilities Commitments and contingencies Equity Preferred stock – $0.001 par value; 5,000,000 shares authorized, none issued - - Common stock – $0.001 par value; 395,000,000 shares authorized; 222,769,316 and 222,729,316 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Global Pari-Mutuel Services, Inc. stockholders’ equity Non-controlling interest – discontinued operations Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index GLOBAL PARI-MUTUEL SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, Operating expenses General and administrative $ $ Stock-based compensation Marketing - Research and development - technology - Total operating expenses Interest expense - Loss from continuing operations ) ) Loss from discontinued operations ) ) Net loss ) ) Net loss from discontinued operations attributable to non-controlling interest Net loss attributable to Global Pari-Mutuel Services,Inc. $ ) $ ) Basic and diluted loss per share: Continuing operations $ ) $
